DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/17/2021 is acknowledged.
Applicant amended claims 1, 9, and 11; and cancelled claims 7 and 15.
Applicant added claim 17.

Allowable Subject Matter
Claims 1-6, 8-14, 16, and 17 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lui et al. (US 2012/0292744), discloses at least one code pattern (M in Fig. 4B, paragraph 0040) of a first group (left M in Fig. 4B) and at least one code pattern of a second group (right M in Fig. 4B) but fails to disclose the sizes of the at least one code pattern of the first group and the at least one code pattern of the second group are less than 120 µm x 120 µm. Additionally, the prior art does not teach or suggest a chip comprising: the sizes of the at least one code pattern of the first group and the at least one code pattern of the second group are less than 120 µm x 120 µm in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Lui et al. (US 2012/0292744), discloses at least one code pattern (M in Fig. 4B, paragraph 0040) of a first group (left M in Fig. 4B) and at least one code pattern of a second group (right M in Fig. 4B) but fails to disclose a chip comprising: the at least one code pattern of the first group and the at least one code pattern of the second group are formed by RDL (redistribution layer) using photolithography. Additionally, the prior art does not teach or suggest a chip comprising: the at least one code pattern of the first group and the at least one code pattern of the second group are formed by RDL (redistribution layer) using photolithography in combination with other elements of claim 9.
Furthermore, claim 11 would be allowable because a closest prior art, Lui et al. (US 2012/0292744), discloses at least one code pattern (M in Fig. 4B, paragraph 0040) of a first 

A closest prior art, Lui et al. (US 2012/0292744), discloses a chip comprising: a semiconductor substrate 100 (Fig. 1B, paragraph 0022) having a first side (top surface of 100 in Fig. 1B) and a second side (bottom surface of 100 in Fig. 1B) opposite to the first side; a plurality of conductive metal patterns 116 (Fig. 1B, paragraph 0028) formed on the first side (top surface of 100 in Fig. 1B) of the semiconductor substrate; a plurality of solder balls 120 (Fig. 1B, paragraph 0030) formed on the first side (top surface of 100 in Fig. 1B) of the semiconductor substrate; and at least one code pattern (M in Fig. 4B, paragraph 0040) of a first group (left M in Fig. 4B) and at least one code pattern of a second group (right M in Fig. 4B) formed on the first side of the semiconductor substrate in a space free from the plurality of conductive metal patterns 116 (Fig. 4B) and the plurality of solder balls (see paragraph 0038, wherein “the recognition mark M under the solder mask layer 118 may be directly observed” such that the at least one code pattern (M in Fig. 4B) are not covered by the plurality of solder balls 120); wherein the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B) are visible from a backside of the chip; wherein a tracing number (see “0”, “0”, “2”, and “3” in Fig. 4B) of the chip is represented by the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B); and wherein the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 
In addition, a closest prior art, Lui et al. (US 2012/0292744), discloses a chip comprising: a semiconductor substrate 100 (Fig. 1B, paragraph 0022) having a first side (top surface of 100 in Fig. 1B) and a second side (bottom surface of 100 in Fig. 1B) opposite to the first side; a plurality of conductive metal patterns 116 (Fig. 1B, paragraph 0028) formed on the first side (top surface of 100 in Fig. 1B) of the semiconductor substrate; a plurality of solder balls 120 (Fig. 1B, paragraph 0030) formed on the first side (top surface of 100 in Fig. 1B) of the semiconductor substrate; and at least one code pattern (M in Fig. 4B, paragraph 0040) of a first group (left M in Fig. 4B) and at least one code pattern of a second group (right M in Fig. 4B) formed on the first side of the semiconductor substrate in a space free from the plurality of conductive metal patterns 116 (Fig. 4B) and the plurality of solder balls (see paragraph 0038, wherein “the recognition mark M under the solder mask layer 118 may be directly observed” such that the at least one code pattern (M in Fig. 4B) are not covered by the plurality of solder balls 120); wherein the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B) are visible from a backside of the chip; wherein a tracing number (see “0”, “0”, “2”, and “3” in Fig. 4B) of the chip is represented by the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B); and wherein the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B) are formed using the same material (see paragraph 0035, “the recognition mark M and the 
Furthermore, a closest prior art, over Lui et al. (US 2012/0292744) (hereafter Lui), discloses a chip comprising: a semiconductor substrate 100 (Fig. 1B, paragraph 0022) having a first side (top surface of 100 in Fig. 1B) and a second side (bottom surface of 100 in Fig. 1B) opposite to the first side; an image sensor 102 (Fig. 1B, paragraph 0022) formed on the second side (bottom surface of 100 in Fig. 1B) of the semiconductor substrate; a plurality of bond pads 106 (Fig. 1B, paragraph 0022) formed on the second side of the semiconductor substrate; a plurality of TSVs 112 (Fig. 1B, paragraph 0025) connecting the first side and the second side of the semiconductor substrate;Page 4 of 7Application Number: 16/257,136 a plurality of conductive metal patterns 116 (Fig. 1B, paragraph 0028) formed on the first side of the semiconductor substrate; a plurality of solder balls 120 (Fig. 1B, paragraph 0030) formed on the first side of the semiconductor substrate, wherein at least one of the plurality of conductive metal patterns 116 (Fig. 1B) is coupled to at least one of the plurality of solder balls 120 (Fig. 1B) and at least one of the plurality of bond pads 106 (Fig. 1B) through a TSV 112 (Fig. 1B) of the plurality of TSVs; at least one code pattern (M in Fig. 4B, paragraph 0040) of a first group (left M in Fig. 4B) and at least one code pattern of a second group (right M in Fig. 4B) formed on the first side of the semiconductor substrate in a space free from the plurality of conductive metal patterns 116 (Fig. 4B) and the plurality of solder balls (see paragraph 0038, wherein “the recognition mark M under the solder mask layer 118 may be directly observed” such that the at least one code pattern (M in Fig. 4B) are not covered by the plurality of solder balls 120); wherein the at least one code pattern of the first group (left M in Fig. 4B) and the at least one code pattern of the second group (right M in Fig. 4B) at least one 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813